


Exhibit 10.17

 

AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN

DTS, INC. AND JON KIRCHNER

 

This Amendment (the “Amendment”) effective as of December 17, 2008, is made and
entered into by and between DTS, Inc. (the “Company”) and Jon Kirchner (the
“Employee”).

 

Whereas, DTS and Employee have previously entered into an Employment Agreement
dated September 30, 2002 (the “Agreement”); and

 

Whereas, the parties to the Agreement wish to amend the Agreement;

 

NOW THEREFORE, in consideration of the respective covenants contained herein,
the parties agree as follows:

 

1.                                       A new Section 14 entitled “Section 409A
Compliance” shall be added to the Agreement as follows:

 

14.                                 Section 409A Compliance.  This Agreement is
intended to comply with, or otherwise be exempt from, Section 409A of the
Internal Revenue Code (“Section 409A”).  The Company and the Employee agree that
they will execute any and all amendments to this Agreement as they mutually
agree in good faith may be necessary to ensure compliance with the provisions of
Section 409A.  The preceding provisions, however, shall not be construed as a
guarantee by the Company of any particular tax effect to the Employee under this
Agreement.

 

For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.  With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Internal Revenue Code; (2) the reimbursement of an eligible expense shall be
made no later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

No amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” subject to Section 409A shall be paid unless

 

--------------------------------------------------------------------------------


 

and until the Employee first incurs a “separation from service” for purposes of
Section 409A.  Further, to the extent that the Employee is a “specified
employee” (as defined in Section 409A) as of the date of Employee’s separation
from service, no amount that constitutes a deferral of compensation which is
payable on account of Employee’s separation from service shall paid to Employee
before the date (the “Delayed Payment Date”) which is first day of the seventh
month after the date of Employee’s separation from service or, if earlier, the
date of Employee’s death following such separation from service.  All such
amounts that would, but for this Section, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.

 

This Amendment does not delete, terminate or replace any provision of the
Agreement except as specifically provided herein.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and date first written above.

 

 

JON KIRCHNER

DTS, INC.

 

 

 

 

By:

/s/ Jon E. Kirchner

 

By:

/s/ Daniel E. Slusser

Jon Kirchner

Daniel E. Slusser

 

Chairman, Board of Directors

 

 

Date:

12/17/2008

 

 

 

Date:

12/17/2008

 

2

--------------------------------------------------------------------------------
